DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urmson et al. (2014/0081573).
Regarding claim 1: Urmson discloses a vehicle capable of autonomously traveling through a path, the vehicle comprising:
an input unit configured to receive elevation information of the path (Paragraph 0054);
a sensor configured to detect a water surface in a traveling direction of the vehicle (Paragraph 0085-0087); and
an output unit configured to provide a warning about a possibility of a submergence when a water depth at a location in a traveling direction along a predetermined path is estimated to be equal to or greater than a predetermined value base on elevation information of the predetermined path received by the input unit and a water surface in the predetermined path detected by the sensor while the vehicle autonomously travels along the predetermined path (Paragraph 0095).
Regarding claim 2: Urmson discloses when the water depth at the location is estimated to be equal to or greater than the predetermined value while the vehicle autonomously travels along the predetermined path, the output unit is configured to further provide a warning about changing a destination of the vehicle (Paragraph 0095, wherein the output provides a warning to change the destination to a stopping point on the road to change the destination to a point on the side of the road).
Regarding claim 3: Urmson discloses wherein the predetermined path is defined as a first path, and the vehicle is configured to start autonomously traveling through a second path different from the first path when the water depth at the location in the traveling direction along the first path is estimated to be equal to or greater than the predetermined value based on the elevation information of the first path received by the input unit and the water surface in the first path detected by the sensor while the vehicle autonomously travels along the first path (Paragraph 0085-0087, 0094, wherein the vehicle is configured to autonomously change to a second path, i.e. lane or leave the first path, i.e. roadway).
Regarding claim 4: Urmson discloses wherein the vehicle is configured to start autonomously traveling through the second path different when the water depth at the location in the traveling direction along the first path is estimated to be equal to or greater than the predetermined value based on the elevation information of the first path received by the input unit and the water surface in the first path detected by the sensor while the vehicle autonomously travels along the first path, and each of water depths at locations in a traveling direction along the second path is not estimated to be equal to or greater than the predetermined value based on elevation information of the second path received by the input unit and a water surface in the second path detected by the sensor (Paragraph 0085-0087, 0094-0095).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668